Citation Nr: 0704116	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  04-23 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an effective date earlier than September 17, 
2003 for the grant of a total disability rating for 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which denied entitlement to an 
earlier effective date than September 17, 2003 for a grant of 
TDIU.

The Board remanded this case in April 2006 to ensure 
compliance with the provisions of the Veterans Claims 
Assistance Act (VCAA).  It returns now for appellate 
consideration.


FINDINGS OF FACT

1.  The veteran was determined to be unemployable by reason 
of his service connected PTSD at a September 17, 2003 VA 
examination; subsequently, TDIU was granted, effective 
September 17, 2003.

2.  The evidence does not show that the veteran's service-
connected conditions were of such severity as to preclude 
substantially gainful employment prior to September 17, 2003.  


CONCLUSION OF LAW

The criteria for entitlement to TDIU benefits prior to 
September 17, 2003 have not been met.  38 U.S.C.A. §§ 1155, 
5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 3.400, 
3.340, 3.341, 4.15, 4.16, 4.17 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Earlier Effective Date

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  A claim is a formal or informal 
communication, in writing, requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. §§ 3.1(p), 3.155(a) (2006).  See Servello 
v. Derwinski, 3 Vet. App. 196 (1992).

Except as otherwise provided, the effective date of an award 
based on an original claim or a claim for an increased rating 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.  The 
effective date of an award of increased compensation shall be 
the earliest date at which it is ascertainable that an 
increase in disability has occurred, if the claim for an 
increased rating is received within one year from such date, 
otherwise the date of receipt of the claim.  38 U.S.C.A. § 
5110(a), (b)(2); 38 C.F.R. § 3.400(o).  The award of an 
increased rating should normally be effective either on the 
date of receipt of the claim or on some date in the preceding 
year if it was ascertainable that the disorder had increased 
in severity during that time.  See also VAOGCPREC 12-98.  
Claims for TDIU are considered claims for increased ratings 
and are subject to the same rule. Hurd v. West, 13 Vet. App. 
449 (2000).

Determining whether the effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating as well as (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable."  See Hazan v. Gober, 10 
Vet. App. 511, 521 (1992).

The United States Court of Appeals for Veterans Claims has 
held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies.  See Harper v. Brown, 10 Vet App 125, 126 (1997).  
Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs 
after the claim is filed, the date that 
the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 
3.400(o)(1));

(2) if an increase in disability precedes 
the claim by a year or less, the date 
that the increase is shown to have 
occurred (factually ascertainable) (38 
C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes 
the claim by more than a year, the date 
that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet App at 126.  Thus, determining an appropriate 
effective date for an increased rating under the effective 
date regulations involves an analysis of the evidence to 
determine (1) when a claim for an increased rating was 
received and, if possible, (2) when the increase in 
disability actually occurred.  38 C.F.R. §§ 3.155, 
3.400(o)(2).  The term "increase" as used in 38 U.S.C.A. § 
5110 and 38 C.F.R. § 3.400 means an increase to the next 
disability level. Hazan v. Gober, 10 Vet. App. 511 (1997).  
The Board will therefore first determine the date of receipt 
of the veteran's claim, then proceed to consider whether the 
evidence showed entitlement prior to the assigned effective 
date for TDIU.

Additionally, when a veteran indicates to VA that his service 
connected disabilities have made him unemployable, this is to 
be considered a claim for TDIU.  See Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001); VAOPGCPREC 12-2001 (July 6, 
2001).  An informal claim may be inferred from VA medical 
treatment notes indicating that the veteran claims or has 
been found to be unemployable.  Id.  

On September 17, 2003, the veteran underwent a VA examination 
to determine the severity of his PTSD.  The examiner 
concluded that the veteran's disability had the result of 
rendering him unemployable.  The veteran's representative 
sent a formal claim for TDIU which was datestamped by the RO 
on September 19, 2003.  The veteran's TDIU claim is currently 
effective September 17, 2003, the date of his VA examination.  
See Roberson, supra.  Taking this as the date of an informal 
claim for TDIU, the Board must inquire whether an earlier 
claim for TDIU was outstanding or whether the evidence showed 
entitlement to TDIU in the year prior to September 17, 2003.  
See Harper, supra.  

Prior to the current claim, the veteran was service connected 
for PTSD, rated as 50 percent disabling.  The veteran had 
filed for service connection in December 1999, which the RO 
granted in August 2003.  The veteran's communications in 
connection with his TDIU claim or the effective date thereof 
have never indicated any disagreement with the initial rating 
assigned, so that is now final.  Between the 1999 claim and 
the grant of service connection in 2003, the RO did not 
receive any communication from the veteran or his 
representative that can be construed as a claim for TDIU 
prior to the formal September 2003 claim.  In 1999, the 
veteran also filed a claim for nonservice-connected pension 
benefits.  He listed fibromyalgia, back condition, chronic 
fatigue syndrome, and respiratory problems as the nature of 
his illnesses.  He did not allege PTSD contributed to his 
inability to work.

While the veteran submitted evidence of PTSD, and made a 
claim for the highest rating possible, he did not submit 
evidence of unemployability solely on the basis of his (now) 
service connected disability.  The VA medical records 
reflecting treatment for PTSD, while noting impairment of his 
employment, show that he had been unemployable.  May 2000 VA 
treatment records indicate that the veteran was "totally 
disabled" at that time.  This assessment was based on 
chronic fatigue syndrome, however.  There is no indication 
that the veteran was totally disabled due to the disability 
for which he sought service connection.  The Board concludes 
that this does not constitute a claim under Roberson.  

In short, there is of record no TDIU claim in the file prior 
to September 17, 2003, and the veteran and his representative 
have pointed to none.

In the absence of any claim for TDIU other than that the 
informal claim of September 17, 2003, the question that must 
accordingly be answered is whether the evidence demonstrates 
entitlement to TDIU within the one year period prior to the 
date of receipt of that claim.  See 38 C.F.R. § 3.400(o).  
Inasmuch as it has previously been determined that 
entitlement to TDIU was shown as of September 17, 2003, 
inquiry must therefore be made into whether entitlement to 
TDIU is shown prior to that date, as of or subsequent to 
September 17, 2002.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities: Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

Prior to September 17, 2003, the veteran was service 
connected solely for post traumatic stress disorder (PTSD), 
rated as 50 percent disabling.  As noted above, without any 
disagreement with the initial rating, it is final.  The 
veteran did not meet the schedular criteria listed in 
4.16(a).  

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service 
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. § 
4.16(b).  The rating board did not refer this case for extra-
schedular consideration.

The veteran's private medical records do not show that the 
veteran was rendered unemployable prior to September 17, 2003 
by his PTSD alone.  The veteran was last employed in 1987, 
working for a now-defunct chimney sweep company.  The records 
submitted by Dr. Himmel show that the veteran has long 
suffered from hypertension, hypercholesterolemia, chronic 
fatigue syndrome and fibromyalgia, along with a variety of 
other injuries, aches and pains.  The veteran's PTSD was 
recognized in a December 1998 treatment note.  Dr. Himmel 
submitted a January 2000 statement indicating that the 
veteran's "major problems are exhaustion after minor 
activity...; marked attention deficit problems with difficulty 
in concentrating on tasks; and diffuse aches and pains...."  
Although Dr. Himmel noted the veteran was totally disabled, 
there was no mention of PTSD in that report. A May 2000 
examination report by a Dr. Kristiansen is also of record.  
During this examination, the veteran reported that he had 
stopped working because he was "not able to focus, 
concentrate and having dizzy spells, balance was off, 
migraine-type of headaches."  The General Ratings Formula 
for Chronic Anxiety Disorders, which includes PTSD, the 
veteran's sole service connected disability, indicates that 
PTSD can be responsible for memory impairment and 
concentration problems.  38 C.F.R. § 4.130 (2006).  It is 
apparent, however, that the veteran ceased working due to a 
variety of medical problems, only some of which might be 
related to PTSD.  To the extent that the veteran's private 
medical records address unemployability, they cannot support 
an earlier effective date for TDIU, as all of them are from 
2000 and prior.  There is no private medical evidence from 
the period of the year before September 17, 2003, which, as 
discussed above, is required to establish entitlement to an 
earlier effective date.  It must be factually ascertainable 
that he was unemployable due to PTSD.  Considering the 
evidence described above, it would be mere speculation to 
arrive at such a conclusion.

The veteran's VA medical records also do not show that the 
veteran was unemployable solely due to PTSD prior to 
September 17, 2003.  At the veteran's initial psychiatric 
treatment with VA, which began in May 2000, the examiners 
described the veteran as unemployable.  The disorders causing 
his unemployability were described as including, but not 
limited to, chronic fatigue syndrome and fibromyalgia.  The 
veteran began receiving regular treatment through VA's PTSD 
Clinic.  In the year prior to the receipt of his claim, the 
veteran's PTSD treatment notes show that his symptoms were 
stable.  He received consistent GAF scores of 45.  He denied 
any sort of psychotic symptoms and there is no indication of 
homicidal or suicidal tendencies.  The treatment notes 
indicate that his insight and judgment were appropriate and 
his attention and concentration were adequate.  The veteran 
did report some increasing symptoms of anxiety and stress at 
his July 2003 treatment session.  The examiner, however, 
continued the prior GAF score of 45 and considered his 
insight and judgment appropriate, and his attention and 
concentration continued to be adequate.  The veteran appeared 
casually dressed for his sessions and there is no showing 
that his PTSD symptoms interfere with his activities of daily 
living.  There is, in short, no evidence that the veteran's 
PTSD rendered him unemployable in the year prior to September 
17, 2003.  

The Board has also considered the veteran's employment 
history, educational and vocational attainment.  Because the 
veteran stopped working in 1987, there is no employment 
records that might lend support to the veteran's claim.  As 
described above, the veteran stopped working due to 
migraines, focus problems and dizziness.  The veteran also 
has substantial additional physical disabilities that prevent 
him from returning to work.  The veteran has also finished 
high school and two years of college.  It is not disputed 
that the veteran was unemployed, but that is not the relevant 
question.  It has to be shown that the unemployability 
resulted from the service-connected PTSD.  The evidence does 
not show that the veteran became unemployable in the year 
prior to September 17, 2003 solely due to his PTSD.  

In sum, the preponderance of the evidence is against the 
claim for an effective date earlier than September 17, 2003 
for TDIU.  While VA treatment records do indicate that the 
veteran was totally disabled prior to September 17, 2003, 
this was due to nonservice connected disabilities and the 
veteran's treatment notes indicated that his service 
connected disability was stable and controlled.  There is no 
VA or private treatment note prior to September 17, 2003 
indicating that his PTSD rendered him unemployable.  There is 
no outstanding claim for TDIU prior to September 17, 2003.  
The Board finds that the veteran's unemployability due to his 
service connected PTSD was first factually ascertainable on 
September 17, 2003, the currently assigned effective date for 
the veteran's TDIU rating.  Accordingly, the claim is denied.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims for an 
earlier effective date for TDIU.  See Gilbert, 1 Vet. App. at 
53.  

II.  Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  


Written notice on effective date issues was not provided 
prior to the initial determinations of the veteran's claims 
for service connection, an increased rating or TDIU.  
However, in compliance with the Board's April 2006 remand, 
the RO sent a June 2006 letter addressing the issue of the 
effective dates.  Although this letter was not sent prior to 
initial adjudication of the veteran's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice in June 2006, he was provided two months to 
respond with additional argument and evidence and the claim 
was readjudicated and an additional supplemental statement of 
the case (SSOC) was provided to the veteran in August 2006.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  
Therefore, there was no prejudice resulting from the failure 
to provide 38 U.S.C.A. § 5103(a) notice as to the effective 
date issue prior to the grant of service connection, an 
increased rating and TDIU, and assignment of an initial 
effective date.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  All private medical records 
have been obtained, to the extent identified by the veteran.  
The veteran has at no time referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
In this case an examination would be irrelevant, as an 
examination could not provide evidence of an earlier claim 
filing.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).




	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an effective date earlier than September 17, 
2003 for the grant of TDIU is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


